Exhibit Wynn Resorts, Limited Reports Fourth Quarter and Year End 2008 Results LAS VEGAS, February 24, 2009 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the fourth quarter and year ended December 31, Net revenues for 2008 were $3.0 billion, an 11.2% increase over 2007, primarily due to 35.6% higher revenues from Wynn Macau, which were partially offset by a 15.1% decrease in revenues from our Las Vegas properties. Encore at Wynn Las Vegas, which opened on December 22, 2008, did not significantly impact our results of operations for the year ended December 31, 2008. Net revenues for the fourth quarter of 2008 were $614.3 million, compared to $711.3 million in the fourth quarter of 2007. The revenue drop was driven primarily by a decline in gaming volumes, significantly lower hold percentage and an overall reduction in non-gaming revenues in Las Vegas. Wynn Macau revenues in the quarter were up 1.2% from the fourth quarter of 2007. Adjusted property EBITDA (1) for 2008 was $738.7 million, a 5.4% decrease compared to 2007.Adjusted property EBITDA was $127.5 million for the fourth quarter of 2008, compared to $196.9 million in the fourth quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net income for the year was $210.2 million, or $1.92 per diluted share, compared to $258.1 million, or $2.34 per diluted share in 2007. Net income for 2008 was positively influenced by a $60.9 million income tax benefit primarily due to foreign tax credits and our 2008 domestic operating loss. Adjusted net income for 2008 was $274.4 million, or $2.51 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $329.4 million, or $2.97 per diluted share in On a US GAAP basis, net loss for the fourth quarter of 2008 was $159.6 million, or ($1.49) per diluted share, compared to a net income of $65.5 million, or $0.57 per diluted share in the fourth quarter of 2007.The net loss was significantly impacted by a $98.8 million tax expense for the quarter.This non-cash provision was required to reduce our deferred tax asset to the amount we believe is more likely than not realizable as discussed later in this release. Adjusted net income in the fourth quarter of 2008 was $7.6 million, or $0.07 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $82.6 million, or $0.72 per diluted share in the fourth quarter of 2007. Encore at Wynn Las Vegas Opening Encore, located immediately adjacent to and connected with Wynn Las Vegas, opened on December 22, 2008, featuring a 2,034 room all-suite hotel, an approximately 72,000 square foot casino with approximately 95 table games, a baccarat salon, private VIP gaming rooms and approximately 835 slot machines. Encore’s 12 food and beverage outlets include five restaurants, many of which feature award winning chefs.
